Case: 16-41251      Document: 00514131397         Page: 1    Date Filed: 08/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-41251                                 FILED
                                  Summary Calendar                         August 25, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARLOS ALBERTO REGUERO-MENDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-261-1


Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       Carlos Alberto Reguero-Mendez pleaded guilty to importing 500 grams
or more of methamphetamine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1),
(b)(1), and 18 U.S.C. § 2.          Reguero-Mendez received a below-guidelines
sentence of 135 months of imprisonment.
       On appeal, Reguero-Mendez argues that (1) the district court committed
reversible clear error by denying his request for a mitigating role adjustment


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41251      Document: 00514131397    Page: 2   Date Filed: 08/25/2017


                                  No. 16-41251

and (2) the Government failed to prove that he knew the type and quantity of
narcotics involved in the offense. When an argument is preserved in the
district court, this court reviews the district court’s factual findings for clear
error.    United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir. 2016).
“Whether [a defendant] was a minor or minimal participant” under U.S.S.G.
§ 3B1.2 “is a factual determination that [this court] review[s] for clear error.”
Id. (internal quotation marks and citation omitted); see United States v.
Villanueva, 408 F.3d 193, 203 (5th Cir. 2005). “A factual finding is not clearly
erroneous if it is plausible in light of the record as a whole.” United States v.
Coleman, 609 F.3d 699, 708 (5th Cir. 2010). The defendant has the burden of
demonstrating by a preponderance of the evidence his entitlement to a minor
or minimal role adjustment. United States v. Castro, 843 F.3d 608, 612 (5th
Cir. 2016).
         The district court’s conclusion that Reguero-Mendez did not meet his
burden is plausible in light of the whole record. See id. at 612-13. Accordingly,
the district court’s denial of the adjustment was not clear error. See Coleman,
609 F.3d at 708. Reguero-Mendez’s alternative argument lacks merit because
the district court need not discuss each § 3B1.2 factor on the record. See United
States v. Torres-Hernandez, 843 F.3d 203, 209-10 (5th Cir. 2016).
         In his second issue, Reguero-Mendez contends, for the first time on
appeal, that the factual basis for his guilty plea was inadequate because the
Government failed to prove that he had knowledge of the particular type and
quantity of controlled substance involved in his offense.          However, his
argument is foreclosed by United States v. Betancourt, 586 F.3d 303, 308-09
(5th Cir. 2009). Reguero-Mendez concedes that relief on his issue is foreclosed
and states that he is raising the issue only to preserve it for possible further
review.



                                        2
Case: 16-41251   Document: 00514131397   Page: 3   Date Filed: 08/25/2017


                          No. 16-41251

 Based on the foregoing, the district court’s judgment is AFFIRMED.




                                3